Title: To George Washington from Henry Laurens, 8 May 1782
From: Laurens, Henry
To: Washington, George


                        
                            Sir
                            London 8th May 1782
                        
                        William Woodley Esqr.  of the British Horse in America is now going to New York,
                            should this Gentleman in the course of his enterprizes happen to be captured in our side of the water, suffer this to
                            introduce him to Your Excellency’s notice and favor; and especially I request that Mr Woodley may be
                            supplied with such sums of Money for his support in captivity as shall be requsite, and that Your Excellency will be
                            pleased to point out a proper person for this purpose, assuring such person that Mr Woodley’s draughts on London will be
                            punctually paid. I have the honor to be, With the highest esteem & respect Sir Your Excellency’s Most Obedt
                            Servant.

                        The contents of this Address are with proper deference and respect recommended to the attention of the
                            General Officers and other Officers in general of the American Troops as Mr Woodley’s case may chance to require, and more
                            particularly to the consideration of Lieut. Colo. John Laurens. 
                    